                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            CASE NO. 3:19-CV-429-RJC-DCK

 THE STEAM GENERATING TEAM, LLC,                       )
                                                       )
                  Third-Party Plaintiff,               )
                                                       )
     v.                                                )
                                                       )
 SYSTEM ONE HOLDINGS, LLC,                             )
                                                       )
                  Third-Party Defendant.               )
                                                       )

                       STIPULATED CONSENT PROTECTIVE ORDER

          The Parties have jointly moved the Court pursuant to Rule 26(c) of the Federal Rules of

Civil Procedure, as well as Local Rule 7.1, for entry of a Stipulated Consent Protective Order to

expedite the flow of discovery materials, facilitate the prompt resolution of discovery disputes and

disputes concerning confidentiality, protect certain materials designated as confidential

(“Confidential Materials”), and ensure that protection is afforded only to material so designated.

See (Document No. 51).

          IT IS HEREBY ORDERED THAT:

          1.     General Scope of the Agreement. This Stipulated Consent Protective Order shall

govern certain documents and other materials produced in response to any discovery request or

other request for information by Third-Party Plaintiff, The Steam Generating Team (“SGT”), and

Third-Party Defendant, System One Holdings, LLC (“System One”) in this action, all information

contained therein, and all copies, excerpts or summaries thereof, specifically including, but not

limited to, answers to requests for admissions, answers to interrogatories, responses to requests for

production of documents and documents produced in accordance therewith, documents




      Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 1 of 12
subpoenaed in connection with depositions, deposition testimony, and any deposition transcript or

portion thereof as to which protection is sought in accordance with this Agreement. The following

documents and/or information may be designated as “Confidential” pursuant to this Order: (a) the

Parties’ non-public financial records, and other non-public documents that include financial

information; (b) correspondence between the Parties and their respective Counsel, including

documentation concerning legal fees, costs, and expenses of SGT; (c) The Parties’ confidential

proprietary business and proprietary information including, but not limited to, confidential

information regarding the Parties’ business operations; and (d) such other information that the

Parties deem in good faith to be Confidential Materials, which qualifies for protection pursuant to

Rule 26(c) of the Federal Rules of Civil Procedure.

       2.      Redaction of Certain Information. The Parties shall be allowed to redact the

following information from any documents provided pursuant to this Order: (a) Social Security

numbers, (b) financial account numbers, (c) personal addresses, and (d) personal or private

telephone numbers. The enumeration of categories for redaction in this section is not intended to

preclude the Parties from redacting other information, as the Parties deem necessary or appropriate,

under a good-faith interpretation of applicable law.

       3.      Designation as Confidential: Good Faith Requirement. Any party producing or

furnishing information of any nature to another party, to the Court, or at a deposition in connection

with this litigation may designate information as “Confidential Materials,” in accordance with the

procedures set forth herein.     Such information could include a document or part thereof,

interrogatory answer, response to request for admissions, deposition testimony, excerpts and

summaries of such information, or other materials as set forth in Paragraph 1 of this Agreement.




                                                 2
      Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 2 of 12
Such designation shall be made at the time the information is produced or furnished, or at a later

time as provided herein.

       No party may designate information as “Confidential Materials” without first determining

in good faith that the information may be so designated as provided in this Order and as

contemplated by Rule 26(c) of the Federal Rules of Civil Procedure.

       4.      Procedure for Designating Information as Confidential.              The Parties may

designate “Confidential Materials” in the following manner:

               (a)     In the case of documents or other written materials, by affixing to each page

of every such document, at the time of production, the word “Confidential” by stamp or other

method which will make the word conspicuous;

               (b)     In the case of answers to interrogatories, designation shall be made by

placing the word “Confidential” adjacent to or at the end of any answer deemed to contain

confidential information. Alternatively, answers deemed to contain confidential information may

be bound separately and marked with the word “Confidential”; and

               (c)     In the case of depositions or other pretrial testimony in this action by the

Parties or any of their officers or employees, by a statement to that effect on the record by counsel

for the party who claims that Confidential Materials are about to be or has been disclosed.

Alternatively, a party may designate information disclosed at such deposition as Confidential

Materials by informing all Parties in writing, within thirty (30) days of receipt of the transcript or

other date as agreed upon by the Parties, of the specific pages and lines of the deposition transcript

which are deemed Confidential Materials. Each party shall attach a copy of such written statement

to the face of the transcript and each copy thereof in its possession, custody, or control. Unless

the Parties intend to designate all of the information contained within a particular document or



                                                  3
      Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 3 of 12
deposition testimony as Confidential Materials, counsel for that party should indicate in a clear

fashion the portion of the document or testimony which is intended to be designated as

confidential.

        5.       Restricted Use of Confidential Information. The use of information designated

as “Confidential” will be restricted as specifically indicated below:

                 (a)     Documents/information        designated   as   “Confidential”    pursuant   to

Paragraphs 1 through 3 of this Order shall be used solely for the purposes of this action and shall

not be disclosed to any person except the following individuals:

                         (i)   the Court (including law clerks, court staff, the Clerk’s office,

stenographic reporters and videographers, triers of fact (such as jurors), and any special master or

mediator appointed by the Court, engaged in such proceedings as are necessary to the preparation

for trial and trial of this action);

                         (ii) counsel for the Parties, their staff members, their professional and para-

professional employees, or other agents or other representatives of either party, as necessary to

prepare this case for litigation;

                         (iii) any experts or service contractors (i.e., court reporters or outside

photocopying or imaging services) associated by the Parties regarding this action;

                         (iv) the Parties to this litigation;

                         (v) deponents, who may be shown Confidential Materials in preparation for

their deposition and during their deposition, but shall not be permitted to keep copies of said

Confidential Materials nor any portion of the deposition transcript reflecting the Confidential

Materials;




                                                     4
      Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 4 of 12
                         (vi) any potential witness as necessary to prepare this case for litigation;

provided, that no such person shall be permitted to maintain a copy of any document designated

as Confidential;

                         (vii) any other person or entity to whom the Court orders or allows

disclosure after notice and opportunity for hearing; or

                         (viii) by mutual consent of the Parties.

                   (b)   Documents produced pursuant to this Order shall not be used for any

purpose other than evidence in this litigation and may not be disclosed under any circumstances to

anyone not connected with this action as a party, witness, counsel, consultant, seated jury member,

staff person or Court personnel.

                   (c)   Whenever the Confidential Information contained within a “Confidential”

document is not relevant to the purpose for which the document is introduced, counsel for the Party

introducing the document shall proffer for admission a true and correct copy of the document from

which all Confidential Information has been redacted, with such redactions clearly reflected by

affixing the legend “REDACTED” across the blank area containing the Confidential Information

in the original.

        6.         Acknowledgment of Agreement. All persons to whom Confidential Materials are

disclosed pursuant to Paragraph 4 of this Order shall be bound by this Order. It shall be the

responsibility of counsel for each party to this action to insure that persons authorized to receive

Confidential Materials pursuant to Paragraph 4 of this Order have knowledge of the terms of this

Order and agree to be bound by them. Any person other than Plaintiff and employees of

Defendant, counsel of record, employees of counsel of record, the court and its personnel, and

court reporters and their staff must execute the form attached hereto as “Exhibit A” prior to the



                                                   5
      Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 5 of 12
disclosure of Confidential Materials, which shall be maintained in confidence by the counsel

disclosing such information. Any persons breaching the provisions of this Order are subject to the

contempt powers of this Court.

       7.      Inadvertent Disclosure. In the event a party inadvertently produces materials

which should have been, but were not, marked “Confidential,” the party may designate such

materials as “Confidential” by notifying counsel of the error and producing the documents again,

with the “Confidential” designation, within twenty (20) days of discovery of the inadvertent

production. The Parties will then treat these documents as they had been marked “Confidential”

when they were first produced.

       8.      Use of Confidential Materials in this Case. Nothing in this Agreement shall

prevent or impair the use by a party of Confidential Materials as set forth in Paragraphs 1 through

3 of this Agreement in proceedings in this litigation, including motion papers, affidavits, briefs,

other papers and depositions filed with the Court at any deposition, hearing, conference, or other

proceeding prior to trial so long as confidentiality of such information is protected as provided

herein. Nothing in this Agreement shall prevent or impair the use by a party of Confidential

Materials as set forth in Paragraphs 1 through 3 of this Agreement at trial in accordance with any

rules established by the Court.

       9.      Restricted Access Documents. Sealed Documents: A party seeking to file

Confidential Materials under seal must do so in compliance with Local Rule 6.1. Documents

marked as Confidential must be filed under seal, unless: a) all Confidential Information can be

“Redacted” as provided in Section 4(c); and b) the party that produced the document verifies in

writing that all Confidential Information has been Redacted.




                                                6
      Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 6 of 12
       10.     Challenging Confidentiality.          Acceptance by a party of any information,

document, or thing identified as “Confidential” pursuant to this Order shall not constitute a

concession that the information, documents, or things are Confidential Materials. Counsel for the

Parties shall serve written notice of any objections to specific designations upon the other party

within twenty (20) days of receipt of such information, documents, or things. Counsel shall first

attempt to resolve any disputes of confidentiality between themselves. If Counsel are unable to

agree on any such issue, counsel seeking protection of a document must bring the issue before the

Court within twenty (20) days of receipt of any written notice of any objections. No disclosure of

such information shall occur pending resolution of any dispute under this paragraph.

       11.     Right to Object. Notwithstanding the foregoing provisions, this Order shall not

prejudice the right of any party to object to discovery on other grounds. Any party may, upon

reasonable notice to the opposing party’s counsel, move for an order relieving it of the provisions

of this Order for good cause shown. All Parties retain the right to apply to the Court for an order

affording additional protection to Confidential Materials as the circumstances may warrant.

Nothing contained herein shall prevent a party from seeking modification to this Order.

       12.     Disclosure.

               (a)     Nothing contained herein shall prevent a party from disclosing, revealing or

using any documents, materials or other information which is already lawfully in the possession

of that party or which that party lawfully obtains from any source other than the opposing party,

and this Order shall not otherwise apply to such documents, material or other information.

               (b)     Nothing in this document shall prevent any party from producing any

document or information in his, her, or its possession in response to a lawful subpoena or other

compulsory process, provided that notice shall be given to the other party prior to the date that the



                                                 7
      Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 7 of 12
party subpoenaed is required to respond to the subpoena or other compulsory process in which

materials designated confidential are sought.

       13.     Return of Confidential Information. All Confidential Materials either shall be

returned to the producing party or destroyed within ninety (90) days of the conclusion of this civil

lawsuit, including conclusion of any appeal, at the option of the disclosing party. Notwithstanding

any provision herein, counsel for the Parties shall be permitted to retain one (1) copy of any

Confidential Materials to retain in their respective client litigation file for this lawsuit; however,

such copy shall remain confidential and subject to this Order for an indefinite period.

       14.     Modification of the Agreement. In the event of further proceedings in this action,

if any of the Parties hereto believe that this Agreement unreasonably impedes discovery to a party

or the use of information discovered from a party for purposes of this litigation, or provides

insufficient protection regarding discovery materials produced by a party, such party may serve

notice upon the Parties and request the that Court modify this Agreement.

       15.     Protection of Copies.        All copies, extracts or summaries prepared from

Confidential Materials produced hereunder, but excluding any materials which in good faith

judgment of counsel are work product materials, shall be subject to the same terms of this

Agreement as the Confidential Materials from which such copies, extracts, or summaries were

prepared, if properly designated.

       16.     Notices. Notice required under this Agreement shall be in writing and provided to

the attorneys for the Parties listed below. Notice to the Parties shall be adequate if given solely to

the Parties’ counsel of record.

       17.     Effective Date. This Agreement shall be effectively immediately and shall survive

the conclusion of this lawsuit.



                                                  8
      Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 8 of 12
 SO ORDERED.

                           Signed: January 4, 2021




                                 9
Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 9 of 12
AGREED to this the 30th day of December, 2020


 CLARK HILL PLC                            JACKSON LEWIS P.C.

 /s/ Kurt A. Miller________                /s/ Joshua R. Adams___________
 KURT MILLER                               JOSHUA R. ADAMS
 One Oxford Centre                         N. C. State Bar No. 49038
 301 Grant Street, 14th Fl.                Joshua R. Adams
 Pittsburgh, PA 15219                      N.C. State Bar. No. 49038
 kmiller@clarkhill.com                     200 South College Street
                                           Suite 1550, 15th Floor
 Attorney for Third-Party Defendant        Charlotte, North Carolina 28202
 System One Holdings, LLC                  Tel: (980) 465 7239
                                           Fax: (704) 333-7764
                                           Joshua.Adams@jacksonlewis.com

                                           John W. Sulau
                                           N.C. State Bar No. 47171
                                           15 South Main Street
                                           Suite 700
                                           Greenville, SC 29601
                                           Telephone: (864) 232-7000
                                           Facsimile: (864) 235-1381
                                           John.Sulau@jacksonlewis.com

                                           T. Chase Samples*
                                           S.C. State Bar. No. 77601
                                           JACKSON LEWIS, P.C.
                                           15 South Main Street
                                           Suite 700
                                           Greenville, South Carolina 29601
                                           Telephone: (864) 232-7000
                                           Facsimile:
                                           Chase.Samples@jacksonlewis.com
                                           *Admitted Pro Hac Vice

                                           Attorneys for Third-Party Plaintiff The Steam
                                           Generating Team, LLC




                                          10
     Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 10 of 12
                          UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-429-RJC-DCK

 THE STEAM GENERATING TEAM, LLC,                         )
                                                         )
                  Third-Party Plaintiff,                 )
                                                         )
     v.                                                  )
                                                         )
 SYSTEM ONE HOLDINGS, LLC,                               )
                                                         )
                  Third-Party Defendant.                 )
                                                         )


          I,                                    , declare as follows:

          I acknowledge receipt of a copy of the Stipulated Consent Protective Order dated

__________, 2021, in The Steam Generating Team, LLC v. System One Holdings, LLC, which is

pending in the United States District Court for the Western District of North Carolina, Civil Action

No: 3:19-CV-429-RJC-DCK, and agree that I:

          (1)    understand the terms thereof, and agree to comply with and be bound by its
                 provisions with respect to any information provided to me under the terms of the
                 Stipulated Consent Protective Order;

          (2)    will not reveal any information provided to me under the terms of this Stipulated
                 Consent Protective Order to anyone other than such persons designated in
                 Paragraph 4 of this Order; and

          (3)    will utilize such confidential information solely for the purposes of this litigation.

          I further understand that if I fail to comply with the terms of the Stipulated Consent

Protective Order, I may be subject to sanctions by the Court, and I consent to the jurisdiction of

the above-referenced Court for such purpose.

          I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.


                                                   11
     Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 11 of 12
 DATE:

 SIGNATURE:

 PRINTED NAME:




                                12
Case 3:19-cv-00429-RJC-DCK Document 54 Filed 01/04/21 Page 12 of 12
